                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TWITCH INTERACTIVE, INC.,                         Case No. 16-cv-03404-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   9             v.                                        MOTION FOR DEFAULT JUDGMENT
                                                                                           AGAINST DEFENDANTS ERIC
                                  10     JUSTIN JOHNSTON, et al.,                          BOUCHOUEV AND JARED KELLY
                                                                                           AKA ALEX RENFROW
                                  11                    Defendants.
                                                                                           [Re: ECF 68]
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Twitch Interactive, Inc. (“Twitch”) brings this action against Erik Bouchouev,
                                  14   Justin Johnston, Michael and Katherine Anjomi, Pooria Sharaffodin, Marco Pelagatti, and Alex
                                  15   Renfrow, whose true name is Jared Kelly, for allegedly providing bot services that artificially
                                  16   inflate broadcaster popularity statistics in Twitch’s video streaming services, thereby harming
                                  17   Twitch and its user community. Complaint ¶¶ 1–6, ECF 1. On March 1, 2017, the Court entered
                                  18   a stipulated judgment in favor of Twitch and against Defendant Johnston. ECF 38. On March 8,
                                  19   2017, the Clerk of Court entered default as to Bouchouev, the Anjomis, and Renfrow/Kelly. ECF
                                  20   41. Twitch dismissed this action against Sharaffodin and Pelagatti without prejudice on May 19,
                                  21   2017. ECF 46. On January 18, 2018, the Court entered an order of default judgment against the
                                  22   Anjomis, ordering them to pay actual damages and statutory damages. ECF 55. The same day,
                                  23   the Court issued a judgment and permanent injunction against the Anjomis. ECF 56; ECF 57.
                                  24          Before the Court is Twitch’s Motion for Default Judgment against Eric Bouchouev and
                                  25   Jared Kelly AKA Alex Renfrow (together, “Defendants”), whereby Twitch seeks default judgment
                                  26   on the following claims: (1) trademark infringement in violation of 15 U.S.C. § 1114; (2) unfair
                                  27   competition in violation of 15 U.S.C. § 1125(a); (3) violation of the Anti-Cybersquatting
                                  28
                                   1   Consumer Protection Act1 (“ACPA”), 15 U.S.C. § 1125(d); and (4) breach of contract.2 Motion

                                   2   for Default Judgment (“Motion”) at 13–18, ECF 68. Twitch also requests an award of

                                   3   Bouchouev’s profits, statutory damages from Renfrow/Kelly and Bouchouev, attorney’s fees and

                                   4   costs, and injunctive relief. See Motion at 19–25. Defendants have neither appeared nor filed an

                                   5   opposition. The Court previously found this matter suitable for submission without oral argument.

                                   6   ECF 73. Having carefully considered Twitch’s submissions, the Court hereby GRANTS Twitch’s

                                   7   Motion for Default Judgment.

                                   8       I.        BACKGROUND
                                   9            A.        Twitch’s Business and Trademarks
                                  10                 Founded in 2011, Twitch provides an online service through which users can broadcast

                                  11   themselves playing video games and other content. Complaint ¶ 21. The broadcasters interact

                                  12   with their audiences by participating in activities such as chatting and running promotions. Id.
Northern District of California
 United States District Court




                                  13   ¶ 22. Each broadcaster has a distinct “broadcaster channel” which consists of a chat window and a

                                  14   Twitch video player through which other Twitch users can view the broadcaster’s video. Id. ¶ 24.

                                  15   Viewers who have registered a Twitch account can participate in “chat” and “follow”

                                  16   broadcasters. Id. ¶¶ 25–26.

                                  17                 Twitch measures certain statistics about a broadcaster’s stream, including the (1) current

                                  18   number of viewers watching the stream; (2) total number of viewers who have watched the

                                  19   stream; and (3) total number of followers. Complaint ¶ 27. The statistics are used to calculate the

                                  20   popularity of the content provided by the broadcaster. Id. ¶ 28. For example, higher viewership

                                  21   numbers may lead to a higher position in the directory of channels and provide monetization

                                  22   opportunities to the broadcaster. Id. ¶ 29.

                                  23

                                  24   1
                                         Against Defendant Bouchouev only.
                                  25
                                       2
                                         Twitch’s Complaint also asserts claims under the Computer Fraud and Abuse Act, the California
                                       Comprehensive Computer Data Access and Fraud Act, California’s unfair competition law,
                                  26   tortious interference with contract, fraud, and accounting. Complaint ¶¶ 146–54, 165–98. Twitch
                                       states that it will not move for entry of judgment on those claims, and thus, they should be
                                  27   dismissed. Motion at 13 n.2. Accordingly, the Court DISMISSES without prejudice Twitch’s
                                       claims under the Computer Fraud and Abuse Act, the California Comprehensive Computer Data
                                  28   Access and Fraud Act, California’s unfair competition law, tortious interference with contract,
                                       fraud, and accounting.
                                                                                          2
                                   1             Broadcasters can earn money directly through Twitch’s Partnership Program. Through

                                   2   that program, Twitch shares revenues with “Partners.” Complaint ¶¶ 2, 30. While any broadcaster

                                   3   may apply to become a Partner, Twitch accepts only broadcasters who meet certain qualifications.

                                   4   Id. ¶ 30. The qualifications include a consistently high number of viewers and followers. Id.

                                   5             Twitch owns rights in the TWITCH trademark (U.S. Registration No. 4,275,948) and

                                   6   TWITCHTV trademark (U.S. Registrations Nos. 4,087,877 and 4,230,874) and has applied for

                                   7   registration of its “Glitch Logo” (U.S. App. Serial No. 86,485,295). Complaint ¶ 32; Ex. H to

                                   8   Complaint. The TWITCH mark “consists of standard characters without claim to any particular

                                   9   font, style, size, or color.” Ex. H to Complaint; Ex. A to Decl. in Supp. of Mot. (“Hall Decl.”),

                                  10   ECF 69-1. Twitch owns common law rights in the TWITCH trademark and the Glitch Logo.

                                  11   Complaint ¶ 32. When providing its services, Twitch uses a purple and white color scheme with a

                                  12   distinct font and logo. Id. ¶ 33. Presented below is an example of Twitch’s font and logo and the
Northern District of California
 United States District Court




                                  13   Glitch Logo (the stylized comment bubble above “twitch”). Id.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19        B.      Bouchouev and Renfrow/Kelly’s Use of Twitch’s Trademarks
                                  20             Bouchouev operates websites located at twitch-viewerbot.com, twitch-buddy.com,

                                  21   twitchviewerbot.net, streambot.com, and blackdesertbot.com. Complaint ¶ 52. According to

                                  22   Twitch, Bouchouev entices broadcasters to use bot services to artificially inflate the usage

                                  23   associated with the broadcasters’ channels. See id. ¶ 54. For example, on www.twitch-

                                  24   viewerbot.com, Bouchouev offers, among other things, “Viewer Bot,” “Chat Bot,” “Follower

                                  25   Bot,” and “Twitch Partnership” services. Id. ¶ 53. On various websites, Bouchouev offers

                                  26   numerous bot services packages that he claims will help the customers gain more viewers. See id.

                                  27   ¶¶ 56–57, 59–60, 62–64. Bouchouev advertises his bot services on TwitchViewerbot.Net,

                                  28   StreamBot, and Twitch Viewer Bot Facebook accounts, as well as his Twitch Viewer Bot Twitter,
                                                                                        3
                                   1   Twitch Viewer Google Plus, and Streambot YouTube accounts. Complaint ¶ 67; Ex. B-III to

                                   2   Complaint.

                                   3          Alex Renfrow/Jared Kelly operates websites located at www.streamhomies.com and

                                   4   www.famehomies.com, which links to www.streamhomies.com. Complaint ¶ 114; Ex. G to

                                   5   Complaint. Similar to Bouchouev, Renfrow/Kelly entices broadcasters to use bot services to

                                   6   artificially inflate the usage associated with the broadcasters’ channels. Complaint ¶ 115. On

                                   7   various websites, Renfrow/Kelly offers numerous bot services packages that he claims will help

                                   8   the customers gain more viewers. See id. ¶¶ 116–17. Twitch also claims that “Renfrow[/Kelly]

                                   9   uses the TWITCH mark in commerce without Twitch’s permission,” and that this usage will likely

                                  10   deceive consumers. Id. ¶ 120.

                                  11          To register an account or use Twitch’s services, a user must agree to Twitch’s Terms of

                                  12   Service, Rules of Conduct, API Terms of Service, and Trademark and Brand Asset Guidelines
Northern District of California
 United States District Court




                                  13   (collectively, the “Terms”). Complaint ¶ 34. The Terms prohibit various activities, including the

                                  14   use of any “robot . . . or other automated means to access the Twitch Service for any purpose”;

                                  15   “impersonat[ing] any person or entity . . . misrepresent[ing] the source, identity, or content of

                                  16   information transmitted via the Twitch Service”; “manipulat[ing] identifiers in order to disguise

                                  17   the origin of any Content transmitted through the Twitch Service”; “mak[ing] unsolicited offers,

                                  18   advertisements”; and “us[ing] the Twitch Service in any manner that would . . . negatively affect

                                  19   or inhibit other users from fully enjoying the Twitch Service or that could damage[] the

                                  20   functioning of the Twitch Service in any manner.” Id. ¶ 37 (alterations in original); see also Ex. A

                                  21   to Complaint at 8–9.3 The Terms also prohibit the use of Twitch’s trademarks without prior

                                  22   written permission of Twitch. Complaint ¶ 40.

                                  23          According to Twitch, Defendants “agreed to abide by the Terms by registering an account

                                  24   with Twitch, using the Twitch services, and/or by accessing the Twitch services to, among other

                                  25   things, develop, test, or use their bots.” Complaint ¶ 42. Twitch contends that Defendants violate

                                  26   the Terms by offering and advertising their bot services. Id. ¶¶ 45–48, 155–64.

                                  27
                                       3
                                  28    The cited page number for Ex. A to the Complaint refers to the page number of the document at
                                       ECF 1-1. Thus, the title page “Exhibit A” is page one.
                                                                                       4
                                   1    II.        JURISDICTION

                                   2               Before turning to the merits, the Court must first address its jurisdiction to enter default

                                   3   judgment against Defendants. Subject matter jurisdiction is indisputably available under 28

                                   4   U.S.C. §§ 1331, 1338, and 1367, as some of Twitch’s claims arise under federal law. The Court

                                   5   must also have personal jurisdiction over a defendant, or else the entry of default judgment is void.

                                   6   Veeck v. Commodity Enterprises, Inc., 487 F.2d 423, 426 (9th Cir. 1973). Here, as discussed

                                   7   below, the Court is satisfied that (1) Defendants have been served and that (2) this Court has

                                   8   personal jurisdiction over Defendants because they consented to Twitch’s Terms which contain a

                                   9   California forum selection clause.

                                  10          A.      Amending the Caption to Include Kelly as a Defendant
                                  11               Twitch requests that the Court amend the caption of the complaint to include Jared Kelly

                                  12   as a Defendant on the basis that Jared Kelly is the true name of Alex Renfrow. See Motion at 12.
Northern District of California
 United States District Court




                                  13   Twitch argues that Jared Kelly is the true name of the person who operated the bot websites at

                                  14   www.streamhomies.com and www.famehomies.com. Id. Twitch presents evidence that “Alex

                                  15   Renfrow” is a pseudonym for the defendant providing the bot services available at

                                  16   www.streamhomies.com and www.famehomies.com and that the individual operating these

                                  17   websites is actually named Jared Kelly. See Decl. in Supp. of Mot. (“Simpkins Decl.”) ¶ 4,

                                  18   ECF 70; Ex. C to Simpkins Decl., ECF 70-1.

                                  19               Rule 15 encourages courts to “freely give leave [to amend] when justice so requires.” Fed.

                                  20   R. Civ. P. 15(a)(2). The Court considers whether an amendment would prejudice Mr. Kelly.

                                  21   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (explaining that

                                  22   prejudice is the critical factor when examining whether amendment is appropriate). Here, Kelly

                                  23   has received notice of this lawsuit and all of the pleadings filed herein given that Twitch

                                  24   successfully emailed him at the email address sexygurl1505@gmail.com. Further, there is no

                                  25   doubt that Mr. Kelly is aware of his own pseudonym. See Order at 3; Proof of Service at 1, ECF

                                  26   34. The Court finds that it would be in the interest of justice to include Kelly because it will

                                  27   ensure that the correct person is named and properly held accountable. Accordingly, the Court

                                  28   GRANTS Plaintiff’s request to amend the caption of the complaint to include Jared Kelly as a
                                                                                              5
                                   1   Defendant. All allegations in the complaint against “Alex Renfrow” shall be deemed to be

                                   2   allegations against Jared Kelly.

                                   3        B.        Service of Process
                                   4             “A federal court is without personal jurisdiction over a defendant unless the defendant has

                                   5   been served in accordance with Federal Rule of Civil Procedure 4.” Travelers Cas. & Sur. Co. of

                                   6   Am. v. Brenneke, 551 F.3d 1132, 1135 (9th Cir. 2009). However, “Rule 4 is a flexible rule that

                                   7   should be liberally construed so long as a party receives sufficient notice of the complaint.”

                                   8   United Food & Comm. Workers Union v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984).

                                   9   What is required is “substantial compliance” with Rule 4, with “neither actual notice nor simply

                                  10   naming the defendant in the complaint” being sufficient. Direct Mail Specialists, Inc. v. Eclat

                                  11   Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988) (quoting Benny v. Pipes, 799 F.2d

                                  12   489, 492 (9th Cir. 1986), cert. denied, 484 U.S. 870 (1987)).
Northern District of California
 United States District Court




                                  13             The Court is satisfied that Twitch has “substantially complied” with Rule 4. Twitch

                                  14   initially attempted to personally serve Defendants. See Motion to Serve Via Alternative Means

                                  15   at 4–6, ECF 29. Twitch engaged private investigators to locate Defendants but to no avail. Id.

                                  16   at 6, 8. Twitch subsequently sent the complaint and summons to Defendants via FTP and

                                  17   confirmed that none of the emails were returned as undeliverable. Id. at 3. The Court was

                                  18   satisfied by Twitch’s showing. In its Order Granting Twitch’s Motion to Serve Via Alternative

                                  19   Means (“Order,” ECF 33), the Court found that service by e-mail would be “reasonably calculated

                                  20   to give actual notice” to Defendants because Twitch’s multiple emails were successfully delivered

                                  21   to Defendants’ email addresses. See Order at 2–4. On January 24, 2017, Twitch filed a Proof of

                                  22   Service, ECF 34, demonstrating compliance with the Court’s Order along with service of the

                                  23   complaint and associated documents to Defendants.

                                  24             Additionally, the Court finds that Kelly has been effectively served with notice of the

                                  25   amended complaint, which adds him as a defendant here. Kelly received email notice of Twitch’s

                                  26   motion requesting to amend the complaint to add him at three of his email accounts. See Motion

                                  27   at 33. Service on Kelly of the motion and the request to add him substantially complied with Rule

                                  28   4 and this Court’s prior order allowing service on Defendants by email. Insofar as service can
                                                                                           6
                                   1   only be accomplished by email to Kelly, the Court finds that Kelly has received notice of the

                                   2   amendment to the complaint and, thus, further service of the amendment to the complaint is

                                   3   waived. See Order at 2–4. Kelly did not oppose the motion. Therefore, under these

                                   4   circumstances, the Court concludes that Defendants have been appropriately served and afforded

                                   5   fair notice of this action.

                                   6        C.        Personal Jurisdiction
                                   7             The Complaint includes allegations directed to the jurisdiction issue. See Complaint

                                   8   ¶¶ 10–11, 16. Particularly, the Complaint pleads that “by using Twitch’s services and website,

                                   9   Defendants have agreed to jurisdiction within Santa Clara County. Twitch’s Terms of Service

                                  10   provide ‘that the state or federal courts in Santa Clara County, California have exclusive

                                  11   jurisdiction . . . over any suit between the parties not subject to arbitration.’” Id. ¶ 11. Indeed,

                                  12   Twitch’s Terms of Service include such a forum selection clause. Ex. A to Complaint at 14.
Northern District of California
 United States District Court




                                  13   Hence, users of Twitch’s services are subject to a forum selection clause that chooses California.

                                  14             “[P]arties to a contract may agree in advance to submit to the jurisdiction of a given court.”

                                  15   National Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 316 (1964). “[T]he court need not embark

                                  16   on a ‘minimum contacts’ analysis where the defendants have consented to California jurisdiction.”

                                  17   Craigslist, Inc. v. Kerbel, No. 11-CV-3309-EMC, 2012 WL 3166798, at *6 (N.D. Cal. Aug. 2,

                                  18   2012) (citing Zenger–Miller, Inc. v. Training Team, GmbH, 757 F. Supp. 1062, 1069 (N.D. Cal.

                                  19   1991)). Forum selection clauses in contracts are presumptively valid. M/S Bremen v. Zapata Off–

                                  20   Shore Co., 407 U.S. 1, 10 (1972). The Ninth Circuit has recognized that accepting a forum

                                  21   selection clause demonstrates consent to personal jurisdiction in that forum. See SEC v. Ross, 504

                                  22   F.3d 1130, 1149 (9th Cir. 2007). As such, courts have found personal jurisdiction based on

                                  23   consent to forum selection clauses contained in internet websites’ terms of use. See, e.g., Kerbel,

                                  24   2012 WL 3166798, at *6. Accordingly, the Court may enforce the forum selection clause unless it

                                  25   is unreasonable. See id. (citing Zenger–Miller, 757 F. Supp. at 1069).

                                  26             Here, the forum selection clause in Twitch’s Terms of Service provides that “courts in

                                  27   Santa Clara County, California have exclusive jurisdiction.” Complaint ¶ 11; Ex. A to Complaint

                                  28   at 14. To have their bots participate in the chat and follow broadcasters, Defendants agreed to
                                                                                           7
                                   1   Twitch’s Terms of Service. See Complaint ¶¶ 25–26, 34, 42. There is no indication that Twitch’s

                                   2   Terms of Service is either unfair or unreasonable. Defendants have not appeared to raise any

                                   3   challenge to the Terms of Service’s forum selection clause. The Court, therefore, concludes that

                                   4   the forum selection clause is enforceable and that the Court may properly exercise personal

                                   5   jurisdiction over Defendants based on their consent to Twitch’s Terms of Service. Because

                                   6   Defendants consented to personal jurisdiction, the Court need not consider the analysis for general

                                   7   and specific jurisdiction.

                                   8   III.    ANALYSIS OF TWITCH’S MOTION FOR DEFAULT JUDGMENT
                                   9           Pursuant to Federal Rule of Civil Procedure 55(b), the Court may enter default judgment

                                  10   against a defendant who has failed to plead or otherwise defend an action. “The district court’s

                                  11   decision whether to enter a default judgment is a discretionary one.” Aldabe v. Aldabe, 616 F.2d

                                  12   1089, 1092 (9th Cir. 1980).
Northern District of California
 United States District Court




                                  13           In exercising its discretion to enter default judgment, a district court considers seven

                                  14   factors set forth by the Ninth Circuit in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986)

                                  15   (“Eitel factors”): (1) the possibility of prejudice to the plaintiff; (2) the merits of plaintiff’s

                                  16   substantive claim; (3) the sufficiency of the complaint; (4) the sum of money at stake in the action;

                                  17   (5) the possibility of dispute concerning material facts; (6) whether default was due to excusable

                                  18   neglect; and (7) the strong policy underlying the Federal Rules of Civil Procedure favoring

                                  19   decisions on the merits. In considering these factors after a clerk’s entry of default, the court takes

                                  20   all well-pleaded factual allegations in the complaint as true, except those with regard to damages.

                                  21   Televideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987). “The Court may, in its

                                  22   discretion, consider competent evidence and other papers submitted with a motion for default

                                  23   judgment to determine damages.” Bittorrent, Inc. v. Bittorrent Mktg. GMBH, No. 12-CV-2525-

                                  24   BLF, 2014 WL 5773197, at *8 (N.D. Cal. Nov. 5, 2014) (citing Televideo, 826 F.2d at 917–18).

                                  25   Only the merits and sufficiency of Twitch’s claims (second and third factors) and the amount of

                                  26   money at stake (fourth factor) warrant in-depth analysis.

                                  27          A.     Merits of Twitch’s Claims and Sufficiency of the Complaint
                                  28               i.    Trademark Infringement (15 U.S.C. § 1114)
                                                                                            8
                                   1          To prove infringement of a registered trademark, a plaintiff must demonstrate that it “owns

                                   2   a valid mark, and thus a protectable interest” and that the defendant’s “use of the mark ‘is likely to

                                   3   cause confusion, or to cause mistake, or to deceive.’” Lahoti v. VeriCheck, Inc., 586 F.3d 1190,

                                   4   1196 (9th Cir. 2009) (quoting KP Permanent Make–Up, Inc. v. Lasting Impression I, Inc., 408

                                   5   F.3d 596, 602 (9th Cir. 2005)); see 15 U.S.C. § 1114(1)(a), (b). Here, Twitch has properly alleged

                                   6   and demonstrated that it owns a valid mark and protectable interest in the TWITCH mark and the

                                   7   “Glitch” logo by supplying evidence that the marks are federally registered by the United States

                                   8   Patent and Trademark Office. Complaint ¶ 32; Ex. H to Complaint; 15 U.S.C. § 1115(a) (stating

                                   9   that registration on principal register is prima facie evidence of validity, ownership, and exclusive

                                  10   right to use registered mark).

                                  11          Taking the allegations in the Complaint as true, Twitch has also sufficiently demonstrated

                                  12   that Defendants’ use of Twitch’s marks is likely to cause confusion under the factors identified in
Northern District of California
 United States District Court




                                  13   AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 349 (9th Cir. 1979) (identifying eight factors

                                  14   including (1) strength of the mark; (2) proximity of the goods; (3) similarity of the marks; (4)

                                  15   evidence of actual confusion; (5) marketing channels used; (6) type of goods and degree of care

                                  16   likely to be exercised by the purchaser; (7) defendant’s intent in selecting the mark; and (8)

                                  17   likelihood of expansion of the product lines). The Sleekcraft test is “a fluid one and the plaintiff

                                  18   need not satisfy every factor, provided that strong showings are made with respect to some of

                                  19   them.” Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 631 (9th Cir. 2005). Applying

                                  20   these factors flexibly and as discussed below, the Court finds that the allegations establish that

                                  21   Defendants used TWITCH to offer and advertise their bot services. Complaint ¶¶ 52, 56, 67, 114,

                                  22   116, 119; Exs. B, B-III, G, G-II to Complaint.

                                  23          Here, Renfrow/Kelly used the TWITCH trademark on www.streamhomies.com,

                                  24   www.famehomies.com, and a Facebook page to promote the Stream Homies’ viewer bot

                                  25   packages. See Exs. A, B to Simpkins Decl., ECF 70-1; Exs. G, G-II to Complaint. Meanwhile,

                                  26   Bouchouev used the TWITCH mark on www.twitchviewerbot.net, www.twitch-buddy.com,

                                  27   www.twitch-viewerbot.com, and www.blackdesertbot.com. See Ex. E to Simpkins Decl. at 23,

                                  28
                                                                                         9
                                   1   31, 34, 39, ECF 70-1.4 Twitch submitted a screenshot of one of the infringing domain names,

                                   2   “www.twitchviewerbot.net,” which displays the name “Twitch” in Twitch’s distinct purple and

                                   3   white color scheme while purporting to offer specific numbers of “viewers,” “followers”, and

                                   4   “chatters” on Twitch. Ex. E to Simpkins Decl. at 23–24. TWITCH and “Twitch” as used on the

                                   5   domain are similar and are both used in relation to Twitch’s streaming services. Bouchouev also

                                   6   used TWITCH in advertising his bot packages on Twitter and YouTube. Complaint ¶ 67; Ex. B-

                                   7   III to Complaint. Hence, both Defendants used identical or similar marks to Twitch’s trademarks.

                                   8   Moreover, Twitch and Defendants both use the same marketing channel—the internet.

                                   9   Defendants also clearly intended to choose Twitch because the name is similar to TWITCH. For

                                  10   these reasons, Twitch has sufficiently demonstrated that Defendants’ prominent use of the word

                                  11   TWITCH when offering bot packages in connection to Twitch’s services is likely to cause

                                  12   confusion among users regarding the source of Defendants’ services.
Northern District of California
 United States District Court




                                  13          Although there is no evidence of actual user confusion, Twitch’s showing on the other

                                  14   Sleekcraft factors discussed above is sufficiently strong to find that Defendants’ use of Twitch’s

                                  15   marks is likely to cause consumer confusion in violation of 15 U.S.C. § 1114. The merits and

                                  16   sufficiency of the allegations thus favor entering default judgment on Twitch’s claim for

                                  17   trademark infringement in violation of 15 U.S.C. § 1114.

                                  18              ii.   Unfair Competition (15 U.S.C. § 1125(a))
                                  19          Section 43 of the Lanham Act, 15 U.S.C. § 1125(a), provides a cause of action for anyone

                                  20   injured by unfair competition. “The ‘ultimate test’ for unfair competition is exactly the same as

                                  21   for trademark infringement: ‘whether the public is likely to be deceived or confused by the

                                  22   similarity of the marks.’” Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1178 (9th Cir.

                                  23   1988) (quoting New West Corp. v. NYM Co. of California, 595 F.2d 1194, 1201 (9th Cir.1979)).

                                  24   Thus, as discussed above, Twitch has established Renfrow/Kelly and Bouchouev’s liability for

                                  25   infringing TWITCH in violation of 15 U.S.C. § 1125(a).

                                  26          Section 1125(a) “also provides a cause of action for common law trademark

                                  27
                                       4
                                  28    Because Exhibit E does have not have page numbers, the Court uses the page numbers of the
                                       ECF to refer to specific pages.
                                                                                    10
                                   1   infringement—i.e., infringement of marks that are unregistered.” Micro/sys, Inc. v. DRS Techs.,

                                   2   Inc., No. 14-CV-3441-DMG, 2015 WL 12748630, at *3 (C.D. Cal. Feb. 13, 2015) (citing Two

                                   3   Pesos, Inc., v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992)). Here, Twitch owns common law

                                   4   rights in the Glitch Logo. Complaint ¶ 32. Renfrow/Kelly used the Glitch logo on the Stream

                                   5   Homies Facebook page to advertise and sell bot services. See Ex. B to Simpkins Decl. at 13.5 In

                                   6   addition, Bouchouev used the Glitch logo on www.twitch-buddy.com to advertise “Twitch.

                                   7   Viewers Chatters Followers Get Popular Today!” Ex. E to Simpkins Decl. at 31, 33.

                                   8          Based on a similar Sleekcraft factor analysis discussed above for the TWITCH mark,

                                   9   Twitch has sufficiently demonstrated that the Defendants’ use of the imitation Glitch Logo is

                                  10   likely to cause confusion with Twitch’s Glitch Logo in violation of 15 U.S.C. § 1125(a). For the

                                  11   foregoing reasons, the merits and sufficiency of the allegations likewise favor entering default

                                  12   judgment on Twitch’s claim for unfair competition in violation of 15 U.S.C. § 1125(a).
Northern District of California
 United States District Court




                                  13              iii.   Cybersquatting (15 U.S.C. § 1125(d)) (against Defendant Bouchouev only)
                                  14          Congress enacted the ACPA in 1999 as an amendment to the Lanham Act. “The statute is

                                  15   designed to reach activity that might otherwise fall outside the scope of the Lanham Act, i.e., the

                                  16   bad faith registration of domain names with intent to profit from the goodwill associated with the

                                  17   trademarks of another.” Cazorla v. Hughes, No. 14-CV-2112-MMM, 2014 WL 12235425, at *7

                                  18   (C.D. Cal. Apr. 7, 2014). A violation of the ACPA occurs when a domain name registrant

                                  19   (1) registers, uses, or traffics in a domain name that (2) is identical or confusingly similar to a

                                  20   distinctive or famous trademark, with (3) bad faith intent to profit from the trademark. See 15

                                  21   U.S.C. § 1125(d)(1)(A).

                                  22          Although it is not required for general trademark liability, “[a] finding of ‘bad faith’ is an

                                  23   essential prerequisite to finding an ACPA violation.” Interstellar Starship Servs., Ltd. v. Epix,

                                  24   Inc., 304 F.3d 936, 946 (9th Cir. 2002) (quoting 15 U.S.C. § 1125(d)(1)(A)). The ACPA

                                  25   enumerates nine nonexclusive factors for courts to consider in determining whether bad faith

                                  26
                                  27
                                       5
                                  28    Because Exhibit B does have not have page numbers, the Court uses the page numbers of the
                                       ECF to refer to specific pages.
                                                                                    11
                                   1   exists. See 15 U.S.C. § 1125(d)(1)(B)(i).6 The use of the listed criteria is permissive, Virtual

                                   2   Works, Inc. v. Volkswagen of Am., Inc., 238 F.3d 264, 269 (4th Cir. 2001), and “the most

                                   3   important grounds for finding bad faith are the unique circumstances of the case,” Interstellar

                                   4   Starship, 304 F.3d at 946 (quotation omitted); see also Lahoti, 586 F.3d at 1202.

                                   5             The Court finds that Bouchouev is liable for cybersquatting because the three elements in

                                   6   15 U.S.C. § 1125(d)(1)(A) are met. As the Complaint alleges, Bouchouev registered and used the

                                   7   following domain names that are confusingly similar to the TWITCH mark: www.twitch-

                                   8   viewerbot.com, www.twitch-buddy.com, and www.twitchviewerbot.net. Complaint ¶ 52; Ex. B to

                                   9
                                       6
                                  10       These criteria are:

                                  11                     (I) the trademark or other intellectual property rights of the person, if
                                                         any, in the domain name;
                                  12                     (II) the extent to which the domain name consists of the legal name
Northern District of California




                                                         of the person or a name that is otherwise commonly used to identify
 United States District Court




                                  13                     that person;
                                                         (III) the person’s prior use, if any, of the domain name in connection
                                  14                     with the bona fide offering of any goods or services;
                                                         (IV) the person’s bona fide noncommercial or fair use of the mark in
                                  15                     a site accessible under the domain name;
                                                         (V) the person’s intent to divert consumers from the mark owner’s
                                  16                     online location to a site accessible under the domain name that could
                                                         harm the goodwill represented by the mark, either for commercial
                                  17                     gain or with the intent to tarnish or disparage the mark, by creating a
                                                         likelihood of confusion as to the source, sponsorship, affiliation, or
                                  18                     endorsement of the site;
                                                         (VI) the person’s offer to transfer, sell, or otherwise assign the domain
                                  19                     name to the mark owner or any third party for financial gain without
                                                         having used, or having an intent to use, the domain name in the bona
                                  20                     fide offering of any goods or services, or the person’s prior conduct
                                                         indicating a pattern of such conduct;
                                  21                     (VII) the person’s provision of material and misleading false contact
                                                         information when applying for the registration of the domain name,
                                  22                     the person’s intentional failure to maintain accurate contact
                                                         information, or the person’s prior conduct indicating a pattern of such
                                  23                     conduct;
                                                         (VIII) the person’s registration or acquisition of multiple domain
                                  24                     names which the person knows are identical or confusingly similar to
                                                         marks of others that are distinctive at the time of registration of such
                                  25                     domain names, or dilutive of famous marks of others that are famous
                                                         at the time of registration of such domain names, without regard to
                                  26                     the goods or services of the parties; and
                                                         (IX) the extent to which the mark incorporated in the person’s domain
                                  27                     name registration is or is not distinctive and famous within the
                                                         meaning of subsection (c) of this section.
                                  28
                                                                                            12
                                   1   Complaint. The TWITCH mark is distinctive. Id. ¶ 136. Thus, the first two elements of

                                   2   § 1125(d)(1)(A) are met.

                                   3          Regarding the third element, consideration of the § 1125(d)(1)(B)(i) factors supports a

                                   4   finding that Bouchouev had a bad faith intent to profit from the TWITCH mark when using the

                                   5   mark on his various websites. Here, the similarity between the domain names used by Bouchouev

                                   6   and Twitch shows that he intended to divert consumers from Twitch’s website for his commercial

                                   7   gain. See 15 U.S.C. § 1125(d)(1)(B)(i)(V); see also Complaint ¶ 52; Ex. B to Complaint. Because

                                   8   Bouchouev profited through the websites at issue, his use of the TWITCH mark in the domain

                                   9   names is neither “bona fide commercial [nor] fair use” of the mark. 15 U.S.C. §

                                  10   1125(d)(1)(B)(i)(IV); see also Ex. G to Simpkins Decl., ECF 70-1. Other bad faith factors also

                                  11   weigh against Bouchouev. For instance, the domain names in question do not consist of

                                  12   Bouchouev’s legal name. See 15 U.S.C § 1125(d)(1)(B)(i)(II); see also Complaint ¶ 52; Ex. B to
Northern District of California
 United States District Court




                                  13   Complaint. Bouchouev also registered multiple domain names containing the distinctive

                                  14   TWITCH mark. 15 U.S.C. § 1125(d)(1)(B)(i)(VIII); see also Complaint ¶ 52; Ex. B to Complaint.

                                  15   Hence, the third element of § 1125(d)(1)(A) is met.

                                  16          For the above reasons, the Court concludes that Twitch has sufficiently alleged that

                                  17   Bouchouev’s use of www.twitch-viewerbot.com, www.twitch-buddy.com, and

                                  18   www.twitchviewerbot.net is in bad faith, and thus weighs in favor of entering default judgment on

                                  19   Twitch’s claim for cybersquatting in violation of the ACPA, 15 U.S.C. § 1125(d).

                                  20             iv.   Breach of Contract (California Common Law)
                                  21          “A claim for breach of contract is comprised of a contract, plaintiff’s performance or

                                  22   excuse for nonperformance, defendant’s breach, and the resulting damages to plaintiff.” Yelp Inc.

                                  23   v. Catron, 70 F. Supp. 3d 1082, 1099 (N.D. Cal. 2014) (citing Careau & Co. v. Sec. Pac. Bus.

                                  24   Credit, Inc. 222 Cal. App. 3d 1371, 1388 (1990)).

                                  25          Here, Twitch’s Terms is a contract. See, e.g., Yelp Inc. v. Catron, 70 F. Supp. 3d at 1099

                                  26   (holding that a website’s terms of service is a contract). The Complaint pleads that “Twitch has

                                  27   dutifully performed its obligations pursuant to the Terms.” Complaint ¶ 63. There is no

                                  28   indication to the contrary, and Defendants have not appeared to dispute Twitch’s nonperformance.
                                                                                       13
                                   1             Renfrow/Kelly and Bouchouev agreed to the Terms “by registering an account with

                                   2   Twitch, using the Twitch services, and/or by accessing the Twitch services to, among other things,

                                   3   develop, test, or use their bots.” Complaint ¶ 42. Indeed, Defendants needed to register accounts

                                   4   to offer “chat” and “follower” bots. See id. ¶¶ 25–26, 42. By agreeing to the Terms, Defendants

                                   5   consented to the prohibition on using any “robot . . . or other automated means to access the

                                   6   Twitch Service for any purpose.” Id. ¶ 37; Ex. A to Complaint at 9. As Twitch points out in its

                                   7   motion, Defendants breached the Terms by accessing Twitch with automated bots to artificially

                                   8   inflate the number of viewers and followers. Complaint ¶¶ 52–70, 114–21, 162. Because of the

                                   9   breach, Defendants caused damage to Twitch’s goodwill, and Twitch expended significant

                                  10   resources for combating the bots to preserve a fair playing field for broadcasters and the quality of

                                  11   its services. Id. ¶ 7.

                                  12             Accordingly, Twitch has shown that Defendants are liable for breaching Twitch’s Terms.
Northern District of California
 United States District Court




                                  13   The merits and sufficiency of the allegations thus favor entering default judgment on Twitch’s

                                  14   claim for breach of contract.

                                  15        B.      Sum of Money at Stake
                                  16             Twitch seeks (1) Bouchouev’s actual profits for infringing its registered and unregistered

                                  17   trademarks under 15 U.S.C. § 1117(a); (2) statutory damages from Renfrow/Kelly for infringing

                                  18   its registered and unregistered trademarks under 15 U.S.C. § 1117(c); and (3) statutory damages

                                  19   from Bouchouev for cybersquatting in violation of the ACPA, 15 U.S.C. § 1125(d). Motion at

                                  20   19–23. Courts have held that a plaintiff may recover both actual and statutory damages for

                                  21   trademark infringement and statutory damages for cybersquatting. See, e.g., Digby Adler Grp.

                                  22   LLC v. Image Rent a Car, Inc., 79 F. Supp. 3d 1095, 1109 n.5 (N.D. Cal. 2015); Yelp, Inc. v.

                                  23   Catron, 70 F. Supp. 3d 1082 (N.D. Cal. 2014); Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp.

                                  24   2d 1072, 1085–86 (C.D. Cal. 2012) (citing St. Luke’s Cataract and Laser Inst., P.A. v. Sanderson,

                                  25   573 F.3d 1186, 1206 (11th Cir. 2009)) (“We agree and conclude that [an ACPA] statutory

                                  26   damages award, which serves as a sanction to deter wrongful conduct, is not duplicative of a

                                  27   service mark infringement actual damages award, which serves to compensate a plaintiff for his

                                  28   injuries.”). However, courts have the discretion to deny a plaintiff’s request for actual damages.
                                                                                          14
                                   1   See Media Lab, Inc. v. Collis, No. 08-CV-4732-HRL, 2010 WL 3893582, at *6 (N.D. Cal. Sept.

                                   2   30, 2010) (exercising discretion to deny plaintiff’s request for actual damages for trademark

                                   3   infringement because the plaintiff sought statutory damages for cybersquatting, and where the

                                   4   claims for trademark infringement and cybersquatting were based upon the same underlying

                                   5   conduct).

                                   6             Here, Twitch seeks an award of (1) $100,077.51 in actual damages for Bouchouev’s

                                   7   Lanham Act violations; (2) $10,000 in statutory damages for Renfrow/Kelly’s Lanham Act

                                   8   violations; and (3) $45,000 in statutory damages for Bouchouev’s ACPA violations. Motion at

                                   9   19–23. Thus, there is a substantial amount of money at stake in this action. “When the money at

                                  10   stake in the litigation is substantial or unreasonable, default judgment is discouraged.” Bd. of Trs.

                                  11   v. Core Concrete Const., Inc., No. 11-CV-2532-LB, 2012 WL 380304, at *4 (N.D. Cal. Jan.17,

                                  12   2012) (citing Eitel, 782 F.2d at 1472). However, when “the sum of money at stake is tailored to
Northern District of California
 United States District Court




                                  13   the specific misconduct of the defendant, default judgment may be appropriate.” Id. (citations

                                  14   omitted). Were the Court to award the requested damages, Defendants would be liable for over

                                  15   $150,000. This Court has considerable discretion, however, to tailor the damages as it “considers

                                  16   just.” 15 U.S.C. § 1117(d). This factor is therefore neutral, neither weighing in favor nor against

                                  17   the entry of default judgment.

                                  18        C.      The Remaining Eitel Factors
                                  19             The remaining Eitel factors generally weigh in favor of entering default judgment. For

                                  20   example, Twitch will be prejudiced by the denial of default judgment because it would be denied

                                  21   the right to judicial resolution of its claims and would likely be without other recourse to recover

                                  22   for the harm inflicted by Defendants and to prevent future infringement of its trademarks and

                                  23   ongoing breach of the Terms. Motion at 18–19. There is unlikely to be a dispute concerning

                                  24   material facts in this action because Defendants have not answered. Moreover, the facts show that

                                  25   Defendants’ default is not due to excusable neglect because Twitch has served the filings in this

                                  26   lawsuit on Defendants, and Defendants have actual knowledge of the progress of this action. See,

                                  27   e.g., ECF 34; Motion at 18–19.

                                  28             Based on the foregoing analysis, the Court finds that the factors in favor of granting default
                                                                                          15
                                   1   judgment outweigh the strong federal policy favoring decisions on the merits. The Court

                                   2   accordingly GRANTS Twitch’s Motion for Default Judgment as to both Defendants in regard to

                                   3   liability for (1) trademark infringement in violation of 15 U.S.C. § 1114, (2) unfair competition in

                                   4   violation of 15 U.S.C. § 1125(a), and (3) breach of contract under California common law. The

                                   5   Court also GRANTS Twitch’s Motion for Default Judgment as to Bouchouev for cybersquatting

                                   6   in violation of the ACPA, 15 U.S.C. § 1125(d).

                                   7   IV.        REMEDIES
                                   8              Twitch seeks an award from Bouchouev in the amount of Bouchouev’s actual profits for

                                   9   trademark infringement and statutory damages for cybersquatting. Motion at 21–23. For

                                  10   Renfrow/Kelly, Twitch seeks statutory damages for trademark infringement. Id. at 19–21. Twitch

                                  11   also seeks a permanent injunction against Bouchouev and Renfrow/Kelly’s future infringement of

                                  12   its trademarks and violation of Twitch’s Terms. Id. at 23–24. Finally, Twitch seeks attorney’s
Northern District of California
 United States District Court




                                  13   fees and costs pursuant to 15 U.S.C. § 1117(a). Id. at 24–25. In assessing remedies, the Court

                                  14   does not take the allegations in the Complaint as true and will examine the evidence offered by

                                  15   Twitch in support of each form of requested relief. Bittorrent, 2014 WL 5773197, at *11 (citing

                                  16   Televideo, 826 F.2d at 917–18).

                                  17         A.      Actual Profits from Bouchouev
                                  18              As an initial matter, the Court observes that Federal Rule of Civil Procedure 54(c) provides

                                  19   that “[a] default judgment must not differ in kind from, or exceed in amount, what is demanded in

                                  20   the pleadings.” Fed. R. Civ. P. 54(c). “The purpose of this rule is to ensure that a defendant is put

                                  21   on notice of the damages being sought against it so that he may make a calculated decision as to

                                  22   whether or not it is in his best interest to answer.” See Alameda County Elec. v. Banister Elec.,

                                  23   Inc., 2012 WL 3042696, at *1 (N.D. Cal. July 25, 2012) (citing In re Ferrell, 539 F.3d 1186,

                                  24   1192–93 (9th Cir. 2008); Board of Trustees v. Total Air Balance Co., 2009 WL 1704677, at *3–5

                                  25   (N.D. Cal. June 17, 2009)). The Ninth Circuit has held that Rule 54(c) does not limit default

                                  26   judgments to the specific dollar amount stated in the complaint when the prayer seeks damages to

                                  27   be proved at trial. See Henry v. Sneiders, 490 F.2d 315, 317 (9th Cir. 1974) (holding that entry of

                                  28   default judgment in excess of the $71,243.68 sought in the complaint was appropriate because the
                                                                                           16
                                   1   complaint also sought additional damages “not yet fully determined”). Here, the Complaint put

                                   2   Bouchouev on notice that his trademark infringement would entitle Twitch to his “actual profits”

                                   3   resulting from his “use [of] the TWITCH mark in domain names and on [his] websites in

                                   4   connection with the provision of bot services.” See Complaint ¶¶ 124, 128; see also 15 U.S.C.

                                   5   § 1117(a) (plaintiff is “entitled . . . to recover (1) defendant’s profits . . . .”). Due to the nature of

                                   6   the requested damages, the Court concludes that Bouchouev is intimately aware of his own profits

                                   7   on this unlawful enterprise and thus on notice of the potential recovery for his wrongdoing.

                                   8            Next, if the amount of damages is “capable of mathematical calculation” through evidence,

                                   9   a court may enter default judgment without a hearing on damages. Mesa Underwriters Specialty

                                  10   Ins. v. Paradise Skate, No. 15-CV-1253-YGR, 2016 WL 9045622, at *10 (N.D. Cal. Apr. 11,

                                  11   2016) (internal quotation and citation omitted). Here, the Complaint alleges that “as a

                                  12   consequence of [Bouchouev’s] willful infringement,”7 Twitch is entitled to recover “three times
Northern District of California
 United States District Court




                                  13   the amount of actual profits” for its claims for trademark infringement under 15 U.S.C. § 1114,

                                  14   unfair competition under 15 U.S.C. § 1125(a), and cybersquatting under 15 U.S.C. § 1125(d). See

                                  15   Complaint ¶¶ 128, 136, 144. In its motion, Twitch requests only Bouchouev’s profits in the

                                  16   amount of $100,077.51 based on information Twitch obtained through limited discovery. See

                                  17   Motion at 21–22. As evidence of Bouchouev’s actual profits, Twitch submitted the declaration of

                                  18   Holly Simpkins and attached exhibits. See Simpkins Decl., ECF 70.

                                  19            According to Twitch, Twitch learned that Bouchouev funnels profits from his illegal bot

                                  20   businesses through a FastSpring account in Bouchouev’s name with the company ID

                                  21   “twitchviewerbot.” See Exs. F, H to Simpkins Decl., ECF 70-1. The deposits into this account,

                                  22   which total $100,077.51, are associated with bot product sales such as “Bot Gold,” “Bot Silver,”

                                  23   and “Bot Platinum.” Ex. G to Simpkins Decl. It appears that this account exists solely for

                                  24   Bouchouev to collect revenue from his infringing websites. Ex. H to Simpkins Decl. Based on

                                  25   this evidence, Twitch requests entitlement to the entire sum, $100,077.51. See Motion at 22. The

                                  26   Court finds that Twitch’s request is an accurate assessment of Bouchouev’s actual profits. The

                                  27

                                  28   7
                                           The Court finds that Defendants’ infringement was willful. See Section IV.D infra.
                                                                                        17
                                   1   Court accepts the accuracy of the exhibits submitted by Twitch since they are reports from

                                   2   FastSpring, an e-commerce payment provider, who supplied Bouchouev with an account. See

                                   3   Simpkins Decl. at 2. Moreover, the requested amount is reasonable in light of analogous case law.

                                   4   See, e.g., Sprint Nextel Corp. v. Thuc Ngo, 2014 WL 869486, at *5 (N.D. Cal. Mar. 3, 2014)

                                   5   (awarding plaintiff $316,698.00 in “actual damages trebled” against a defaulting defendant in a

                                   6   trademark and unfair competition case). Accordingly, the Court GRANTS Twitch $100,077.51 in

                                   7   actual damages for Bouchouev’s Lanham Act violations.

                                   8        B.      Statutory Damages
                                   9                 i.   Renfrow/Kelly’s Lanham Act Violations
                                  10             Under the Lanham Act, the Court can award statutory damages of “not less than $1,000 or
                                  11   more than $200,000 per counterfeit mark . . . . as the court considers just.” 15 U.S.C.
                                  12   §1117(c)(1). The Court is satisfied that Renfrow/Kelly was on notice that statutory damages were
Northern District of California
 United States District Court




                                  13   being sought for his unlawful conduct, and he is deemed to know the statutory range of monetary
                                  14   recovery. Generally, the Court has wide discretion in determining the amount of statutory
                                  15   damages appropriate. See Columbia Pictures Television, Inc. v. Krypton Broad. Of Birmingham,
                                  16   Inc., 259 F.3d 1186, 1194 (9th Cir. 2001). Here, Twitch requests $10,000 for Renfrow/Kelly’s
                                  17   infringement of Twitch’s trademarks. Motion at 21. The Court finds the requested amount to be
                                  18   reasonable and proportionate to the purported violations given the damages awarded by California
                                  19   courts for trademark infringement. See Deckers Outdoor Corp. v. Verre, No. 09-CV-0670-SJO,
                                  20   2010 WL 11597305, at *7 (C.D. Cal. May 27, 2010) (awarding non-willful trademark
                                  21   infringement damages of $20,000 per mark); see also Leadership Studies, Inc. v. ReadyToManage,
                                  22   Inc., No. 09-CV-9459-CAS, 2017 WL 2408118, at *4 (C.D. Cal. June 2, 2017) (awarding
                                  23   $100,000 per infringed mark in a default judgment). Accordingly, the Court hereby GRANTS
                                  24   Twitch’s request for $10,000 in statutory damages against Renfrow/Kelly.
                                  25                ii.   Bouchouev’s Cybersquatting Violations
                                  26             The ACPA permits a plaintiff to recover statutory damages pursuant to 15 U.S.C.

                                  27   § 1125(d)(1). Section 1117(d) provides that “[i]n a case involving a violation of section

                                  28   1125(d)(1),” the plaintiff may elect statutory damages instead of actual damages and profits and
                                                                                        18
                                   1   seek “an award of statutory damages in the amount of not less than $1,000 and not more than

                                   2   $100,000 per domain name, as the court considers just.” 15 U.S.C. § 1117(d). Hence, Twitch

                                   3   seeks statutory damages for its cybersquatting claim under the ACPA. Motion at 22–23. The

                                   4   Complaint’s prayer for relief section pleads statutory damages permitted by law. See Complaint

                                   5   at Prayer for Relief. Thus, Bouchouev has been put on notice that he may be subject to a statutory

                                   6   penalty per infringing domain name.

                                   7          In determining a just award, courts have considered the bad faith criteria identified in the

                                   8   ACPA, 15 U.S.C. § 1125(d)(1)(B)(i). See, e.g., Bittorrent, 2014 WL 5773197, at *11; Facebook,

                                   9   Inc. v. Banana Ads LLC, No. 11-CV-3619-YGR, 2013 WL 1873289, at *15–16 (N.D. Cal. Apr.

                                  10   30, 2013). Here, Twitch urges the Court to adopt the analysis in Banana Ads. Motion at 22–23.

                                  11   In Banana Ads, the court weighed the following factors to evaluate a defendant’s bad faith: “the

                                  12   number of domain names registered, whether there was an attempt to conceal the registrant’s
Northern District of California
 United States District Court




                                  13   identity, whether the correct spelling of Plaintiff’s trademark is contained in the infringing domain

                                  14   names, whether an individual defendant is a serial cybersquatter, and whether internet traffic was

                                  15   redirected” to a landing website. Banana Ads, 2013 WL 1873289, at *15 (citing 15 U.S.C. §

                                  16   1125(d)(1)(B)(i)). The Court agrees that the factors identified in Banana Ads provide a helpful

                                  17   framework. See Bittorrent, 2014 WL 5773197, at *11–12 (considering the factors and damage

                                  18   amounts suggested in Banana Ads).

                                  19          The Court determines that a base award of $5,000 per domain name is appropriate.

                                  20   Banana Ads, 2013 WL 1873289, at *16 (assessing a base statutory damages award of $5,000 per

                                  21   domain for defendants who registered between one and nine infringing domains). It is proper to

                                  22   award more than the minimum award of $1,000, given that Bouchouev registered not just one but

                                  23   three infringing domain names. Complaint ¶ 52; Ex. B to Complaint. “The more infringing

                                  24   domain names a defendant registered or acquired, the more malicious the conduct” and a higher

                                  25   damage award is warranted. Banana Ads, 2013 WL 1873289, at *16 (citing 15 U.S.C.

                                  26   § 1125(d)(1)(B)(i)(VIII)).

                                  27          The Court next evaluates whether other bad faith factors warrant an increase of the base

                                  28   award. Registering a domain name by incorporating the correctly-spelled infringing mark with
                                                                                        19
                                   1   other correctly-spelled common words is evidence of malicious conduct. Banana Ads, 2013 WL

                                   2   1873289, *16 (adding $10,000 in statutory damages per domain name where infringing domain

                                   3   names combined the correctly-spelled word FACEBOOK with other proper words). Here,

                                   4   Bouchouev’s three infringing domain names—www.twitch-viewerbot.com, www.twitch-

                                   5   buddy.com, and www.twitchviewerbot.net —all fall under this category. Complaint ¶ 14. Thus,

                                   6   the Court increases the base statutory award of $5,000 by $10,000 per domain name.

                                   7             Based on the foregoing analysis, the Court concludes that Twitch should be awarded

                                   8   $45,000 in statutory damages for Bouchouev’s cybersquatting, which is broken down into $15,000

                                   9   per domain name. Accordingly, the Court GRANTS Twitch’s request for ACPA statutory

                                  10   damages against Bouchouev.

                                  11        C.      Injunctive Relief Against Defendants
                                  12             Twitch requests a permanent injunction to prevent Defendants from engaging in future
Northern District of California
 United States District Court




                                  13   infringement of Twitch’s trademarks or violation of its Terms. Motion at 23. Injunctive relief is

                                  14   authorized under 15 U.S.C. § 1116(a) to prevent trademark infringement, unfair competition, and

                                  15   cybersquatting violations as claimed in the present case. “Injunctive relief is the remedy of choice

                                  16   for trademark and unfair competition cases, since there is no adequate remedy at law for the injury

                                  17   caused by defendant’s continuing infringement.” Century 21, 846 F.2d at 1180. However, courts

                                  18   considering permanent injunctive relief under 15 U.S.C. § 1116(a) must still apply traditional

                                  19   equity principles and inquire whether a plaintiff has demonstrated: “(1) that it has suffered an

                                  20   irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate to

                                  21   compensate for that injury; (3) that, considering the balance of hardships between the plaintiff and

                                  22   defendant, a remedy in equity is warranted; and (4) that the public interest would not be disserved

                                  23   by a permanent injunction.” eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006); see also

                                  24   Herb Reed Enterprises, LLC v. Florida Entm’t Mgmt., Inc., 736 F.3d 1239, 1249 (9th Cir. 2013)

                                  25   (“actual irreparable harm must be demonstrated to obtain a permanent injunction in a trademark

                                  26   infringement action”).

                                  27             A plaintiff may also be entitled to injunctive relief for a breach of contract claim under

                                  28   California law. DVD Copy Control Ass'n, Inc. v. Kaleidescape, Inc., 176 Cal. App. 4th 697, 721–
                                                                                           20
                                   1   23 (2009). “If state law allows a party to seek injunctive relief, the federal standard then governs a

                                   2   court’s exercise of discretion in determining whether to grant an injunction.” Clear-View Techs.,

                                   3   Inc. v. Rasnick, No. 13-CV-2744-BLF, 2015 WL 13298075, at *12 (N.D. Cal. Aug. 31, 2015). As

                                   4   California law allows a party to seek injunctive relief, the Court will apply the federal standard in

                                   5   determining whether to issue a permanent injunction. Id.

                                   6          Here, Twitch has established irreparable injury in the form of damage to its reputation and

                                   7   goodwill from Bouchouev and Renfrow/Kelly’s persistent trademark infringement and

                                   8   Bouchouev’s cybersquatting. See Exs. B, E to Simpkins Decl.; Complaint ¶¶ 52, 56, 67, 114, 116,

                                   9   120; Exs. B, B-III, G, G-II to Complaint. Defendants’ use of Twitch’s trademarks to advertise and

                                  10   sell bot services would degrade the quality of content offered by Twitch. Hall Decl. ¶¶ 7–12, ECF

                                  11   69. Monetary damages would be an inadequate remedy to cure Twitch’s loss in goodwill. See,

                                  12   e.g., Card Tech Int'l, LLLP v. Provenzano, No. CV 11-2434-DSF, 2012 WL 2135357, at *25
Northern District of California
 United States District Court




                                  13   (C.D. Cal. June 7, 2012). The balance of hardships and the public interest also weigh in favor of

                                  14   equitable relief. Defendants are in default and have not demonstrated that they would incur any

                                  15   hardship from being permanently enjoined against infringing Twitch’s trademarks or violating the

                                  16   Terms. Moreover, the public is not disserved by a permanent injunction, particularly because the

                                  17   public may have been deceived and harmed by Defendants’ trademark infringement and offering

                                  18   of automated bots. As such, equity favors the entry of a permanent injunction against Defendants.

                                  19          Generally, the scope of a permanent injunction “must be narrowly tailored to remedy only

                                  20   the specific harms shown by the plaintiff[] rather than to enjoin all possible breaches of the law.”

                                  21   Iconix, Inc. v. Tokuda, 457 F. Supp. 2d 969, 998–1002 (N.D. Cal. 2006) (citing Price v. City of

                                  22   Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004)). Furthermore, Federal Rule of Civil Procedure

                                  23   65(d) requires that a permanent injunction “state its terms specifically” and describe “in

                                  24   reasonable detail . . . the act or acts restrained or required.” Fed. R. Civ. P. 65(d). Along with its

                                  25   motion, Twitch submitted a separate proposed injunction order. Proposed Injunction, ECF 68-2.

                                  26   The Court is satisfied that Twitch’s requested injunctive relief is generally narrowly tailored to

                                  27   cover Defendants’ infringement of Twitch’s trademarks and violation of the Terms by selling

                                  28   automated bot package targeting Twitch’s services.
                                                                                         21
                                   1              Accordingly, the Court GRANTS Twitch’s request for permanent injunctive relief against

                                   2   Defendants’ future infringing uses of Twitch’s trademarks and violations of the Terms, as set forth

                                   3   in Section V infra.

                                   4         D.      Attorney’s Fees and Costs
                                   5              Twitch seeks costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1117(a), which

                                   6   provides that the Court shall award “the costs of the action” where the defendant has violated

                                   7   15 U.S.C. §§ 1125(a) or (d) and “may award reasonable attorney fees” in exceptional cases. See

                                   8   15 U.S.C. § 1117(a); Motion at 24–25. Attorney’s fees are available under § 1117(a) even when a

                                   9   plaintiff seeks statutory damages under § 1117(d), provided the case is exceptional. Bittorrent,

                                  10   2014 WL 5773197, at *14.

                                  11              “A trademark case is exceptional where the district court finds that the defendant acted

                                  12   maliciously, fraudulently, deliberately, or willfully.” Watec Co. v. Liu, 403 F.3d 645, 656 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2005). Here, Bouchouev and Renfrow/Kelly’s trademark infringement of Twitch’s

                                  14   trademarks and Bouchouev’s cybersquatting is clearly willful. Also, this Court has found that

                                  15   Bouchouev registered confusingly similar domain names in bad faith. Although bad faith does not

                                  16   necessarily mandate a declaration of exceptionality, here it reinforces the Court’s conclusion that

                                  17   the facts indicate both Defendants engaged in a scheme of deliberate, intentional, and willful

                                  18   trademark infringement aimed at causing customer confusion. See Earthquake Sound Corp. v.

                                  19   Bumper Indus., 352 F.3d 1210, 1216–17 (9th Cir. 2003) (collecting cases).

                                  20              Accordingly, the Court finds that this is an exceptional case within the meaning of

                                  21   15 U.S.C. § 1117(a) and GRANTS Twitch’s request for costs and reasonable attorney’s fees,

                                  22   subject to proof.

                                  23    V.        ORDER
                                  24              For the foregoing reasons, IT IS HEREBY ORDERED that Twitch’s Motion for Default

                                  25   Judgment is GRANTED as to both Defendants in regard to liability for (1) trademark infringement

                                  26   in violation of 15 U.S.C. § 1114, (2) unfair competition in violation of 15 U.S.C. § 1125(a), and

                                  27   (3) breach of contract under California common law. Twitch’s motion is likewise GRANTED as

                                  28   to Bouchouev’s liability for cybersquatting in violation of the ACPA, 15 U.S.C. § 1125(d). In
                                                                                           22
                                   1   addition, Twitch’s request that Jared Kelly be added to the caption as a Defendant is GRANTED.

                                   2   All allegations against “Renfrow” are deemed to be allegations against Kelly.

                                   3          As to remedies, Twitch’s Motion for Default Judgment is GRANTED, and Twitch is

                                   4   awarded $100,077.51 in actual profits and $45,000 in statutory damages against Bouchouev. In

                                   5   addition, Twitch is awarded $10,000 in statutory damages against Renfrow/Kelly. Finally, Twitch

                                   6   is awarded costs and reasonable attorney’s fees, subject to proof, against both Renfrow/Kelly and

                                   7   Bouchouev.

                                   8          IT IS FURTHER ORDERED THAT a separate injunction order shall issue on the

                                   9   following terms:

                                  10          1.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not directly or indirectly

                                  11   provide any product or service related to software programs that interact with any services offered

                                  12   by Twitch including but not limited to the website available at www.twitch.tv, and its network of
Northern District of California
 United States District Court




                                  13   websites, software applications, and related products or services (collectively, “Twitch Services”).

                                  14          2.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not use or access the

                                  15   Twitch Services.

                                  16          3.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not use any simulation,

                                  17   reproduction, counterfeit, copy, or colorable imitation of Twitch’s registered or unregistered

                                  18   trademarks including the TWITCH trademark (U.S. Registration No. 4,275,948 and U.S. App.

                                  19   Serial No. 86,485,231), the TWITCHTV trademark (U.S. Registration Nos. 4,087,877 and

                                  20   4,230,874), and the Glitch Logo (U.S. App. Serial No. 86,485,295).

                                  21          4.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not use any false

                                  22   description which can or is likely to lead the trade or public or individuals erroneously to believe

                                  23   that any software, service, program, item, or thing has been promoted, displayed, licensed,

                                  24   sponsored, approved, or authorized by or for Twitch.

                                  25          5.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not create, write,

                                  26   develop or assist in the creation, writing or development of any robot, crawler, spider, software,

                                  27   program, device or the like that interacts in any way with the Twitch Services.

                                  28          6.      Jared Kelly AKA Alex Renfrow and Eric Bouchouev shall not use, offer, advertise,
                                                                                        23
                                   1   sell, or provide, or assist in the use, offer, advertising, sale or provision of any robot, crawler,

                                   2   spider, software, program, device or the like that interacts with the Twitch Services.

                                   3           7.      Eric Bouchouev shall transfer the domain names www.twitch-viewerbot.com,

                                   4   www.twitch-buddy.com, and www.twitchviewerbot.net to Twitch. Bouchouev shall not attempt

                                   5   to re-register these domain names or register any other domain names that include the word

                                   6   “twitch” or any confusingly similar word(s). If Bouchouev does not transfer these domain names

                                   7   to Twitch within thirty (30) days of service of this order, Twitch may take appropriate action to

                                   8   enforce this injunctive relief.

                                   9           8.      This Order shall be binding upon and inure to the benefit of the parties and all

                                  10   successors, assigns, parent entities, subsidiaries, officers, directors, members, shareholders,

                                  11   distributors, agents, affiliates, and all other persons who are in active concert or participation with

                                  12   anyone described herein.
Northern District of California
 United States District Court




                                  13           9.      The Court shall retain jurisdiction for the purposes of construing, modifying, and

                                  14   enforcing this Permanent Injunction.

                                  15           10.     Notice of this Order shall be served upon Eric Bouchouev by emailing copies to

                                  16   noxalis@hotmail.com and twitchviewerbot@gmx.ch, and upon Jared Kelly AKA Alex Renfrow

                                  17   by emailing copies to sexygurl1505@gmail.com, blastgram@gmail.com, and

                                  18   sales@famehomies.com.

                                  19           11.     Plaintiff shall file its motion for attorney’s fees within 21 days of this order.

                                  20

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: July 26, 2019

                                  24                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                          24
